DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 2, 6, 10, and 15 have been amended. Claim 5 has been cancelled. Claims 1-4, and 6-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Collet does not teach a unikernel transmitting file I/O information including an I/O vector and a vector count of amended claim 1, is respectfully considered but Examiner disagrees. 

Collet discloses a host computer running a virtual machine operating system (Fig. 1, 102, VM) that further contains a Kernel OS (Fig. 1, 102e & Fig. 2, 202a; Paragraph [0047], “virtual machine VM 102 may also be provided with an operating system software (OSS) 102e, such as Linux, Windows, Solaris, Android, etc., which may provide typical OS functions for operating a computer… through a kernel OS software (herein referred as an "OS kernel" or a "kernel")”). Collet further discloses in Figure 2 the Kernel OS of the virtual machine (Fig. 2, 202a; i.e. unikernel) transmitting an access request to a secondary Kernel OS (Fig. 2, 201a) which further requests storage information from a remote server (Fig. 2, 204; Paragraph 0060, “physical I/O block request 205c may be transmitted to the kernel 201a of the host environment 201, where it may be processed to transmit a request 205d to the storage server 204 through the hardware 203 of the host computer 200”; i.e. offloaded). 
While Applicant argues that Collet does not teach an I/O vector with a set of elements including a start address and a size of a file mapped to virtual address of an I/O buffer, Collet further discloses that [0064], “when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250, a memory write request may be generated to the kernel 202a of the guest environment”. Thus, the Kernel OS of the virtual machine does transmit file I/O information that includes a size of data and a start address. 

Applicant’s arguments with respect to claim(s) 1, 10, and 15 limitations “wherein the unikernel is an image occupying a single address space and implemented as a library operating system (OS)” and “a start address of consecutive physical pages and a size thereof, from among physical pages mapped to ritual address of the I/O buffer, and wherein the vector count is a number of vectors in the I/O vector” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the I/O buffer" in line 17 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the I/O buffer" in line 18 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the I/O buffer" in line 17 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collet (US 2018/0027074) in view of Koller Jemio (US 2017/0364377) in further view of Mohamed (US 2004/0093389).

Regarding claim 1, Collet teaches an operating method of an apparatus for offloading file input/output (I/O) of a unikernel based on network transfer (Fig. 2, 206, Offload), the method comprising: calling, by an application of the unikernel, a file I/O kernel function (Fig. 1, 102 & Fig. 2, 202; Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation) to the kernel 202a of the guest environment 202); generating, by the file I/O kernel function, file I/O information (Paragraph 0058, The processing of this storage disk access request 205a in the kernel 202a involves creating a virtual I/O operation request of the storage disk access type 205b (hereinafter referred to as a "virtual I/O block request") to a virtual storage disk); transmitting, by the unikernel, the file I/O information to a host kernel (Fig. 1, 103 & Fig. 2, 201; Paragraph 0059, the userland 201b of the host environment 201 may implement a hardware emulator module, such as the QEMU emulator, for emulating a hardware storage disk, which will receive and process the virtual I/O block request 205b); configuring and calling, by the host kernel a file I/O function using the received file I/O information (Paragraph 0059, Further to determining the physical storage disk, the userland 201b of the host environment 201 generates a physical I/O block request 205c, that is, a storage disk access request to be sent to the physical storage disk determined above); and transmitting, by the file I/O function, a file I/O request, corresponding to the file I/O information, to a file server (Fig. 2; Paragraph 0060, The physical I/O block request 205c may be transmitted to the kernel 201a of the host environment 201, where it may be processed to transmit a request 205d to the storage server 204 through the hardware 203 of the host computer 200); wherein the file I/O information includes a file I/O command (Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation) to the kernel 202a of the guest environment 202), a file descriptor (Paragraph 0101, second descriptor 305b may be generated using information regarding the location in guest environment local memory of the data to be written in storage memory of the data storage network node retrieved from the virtual I/O block request received from the host environment), an I/O vector, wherein the I/O vector is a set of elements (Paragraph 0058, processing of this storage disk access request 205a in the kernel 202a involves creating a virtual I/O operation request of the storage disk access type 205b (hereinafter referred to as a "virtual I/O block request") to a virtual storage disk), each of which includes a start address and a size thereof (Paragraph 0064, FIG. 2, when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250, a memory write request may be generated to the kernel 202a of the guest environment; i.e. 42 elements of bytes) mapped to the I/O buffer (Paragraph 0065, processing of such request at the kernel 202b of the guest environment 202 may include a determination of the memory block corresponding to the Mom_Addr in which the N bytes of data are to be written, and a reading and copying of the content of the determined memory block in local memory (e.g. in RAM memory) of the guest environment 202).
Collet teaches a virtual machine kernel (i.e. unikernel) that creates an I/O request and sends it to a host kernel to be formatted and sent to a remote file server. Collet does not explicitly teach that the I/O request is sent to the remote file server using RDMA nor that the host kernel is a Linux kernel. 
Paragraph 0066, new bundle of micro-hypervisor and unikernel can therefore run on any Linux system with the KVM module); wherein the unikernel is an image occupying a single address space and implemented as a library operating system (OS) (Paragraph 0003, Unikernels are specialized, single address space machine images constructed by using library operating systems); the file I/O information to a Linux (Paragraph 0076, VM executable 515 with micro-hypervisor (type-2) 525 runs on a standard operating system (OS) 527 (e.g., Linux)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Koller Jemio and substitute the host kernel of Collet with a Linux kernel and use a unikernel via the virtual machine kernel of Collet with a single address space. 
One of ordinary skill in the art would be motivated to make the modifications in order to create a minimalist software operating system, thus creating a faster, more efficient software environment (See Koller Jemio: Paragraphs 0003 & 0012). 
Neither Collet nor Koller Jemio explicitly teach offloading a file I/O based on RDMA, nor that an I/O vector is a set of elements, each of which includes a start address of consecutive physical pages, from among physical pages mapped to virtual addresses of the I/O buffer, and wherein the vector count is a number of elements in the I/O vector. 
Mohamed teaches offloading a file I/O based on RDMA (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55); an I/O vector is a set of elements (Fig. 5, 501/502; Paragraph 0052, the LWIO agent 37 first sends a control message to the server 49 comprising among other information: the identification of the file to be read, the length of the file, the client's memory handle and the client's DMA virtual address, step 502), each of which includes a start address of consecutive physical pages, from among physical pages mapped to virtual addresses of the I/O buffer (Paragraph 0052, Using the client's DMA virtual address, the server NIC 55 then issues a RDMA Write command, step 506, which copies the requested information in the RDMA Page Pool 311 directly to the application buffers 307 on the client 20; i.e. each set of which includes DMA virtual address), and wherein the vector count is a number of elements in the I/O vector (Paragraph 0052, identification of the file to be read, the length of the file… Having received the file identification and its offset, the server 49 uses native file system calls; i.e. length/offset are both numbers of the set of elements).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
One of ordinary skill in the art would be motivated to make the modifications because both Collet and Mohamed disclose a client device running a kernel that accesses a remote file server system for data transfer purposes (See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).

Regarding claim 2, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 1. Collet further teaches wherein the generating the file I/O information comprises: extracting information about consecutive physical address spaces of a file I/O buffer (Paragraph 0064, FIG. 2, when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250); and generating an I/O vector corresponding to the extracted information (Paragraph 0065, kernel 202b of the guest environment 202 may include a determination of the memory block corresponding to the Mom_Addr in which the N bytes of data are to be written, and a reading and copying of the content of the determined memory block in local memory (e.g. in RAM memory) of the guest environment 202).

Regarding claim 3, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 1. Collet further teaches the method further comprising: running a file I/O proxy of the Linux (Fig. 1, 103, Host kernel; Paragraph 0059, hardware emulator module may be configured to determine, for example by looking-up in a virtual storage disk/physical storage disk mapping table, a physical storage disk in the physical storage disk server 204 to which an access request corresponding to the received virtual I/O block request 205b should be sent). 

Regarding claim 4, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 3. Collet further teaches further comprising: receiving, by the file I/O Paragraph 0059, the userland 201b of the host environment 201 may implement a hardware emulator module, such as the QEMU emulator, for emulating a hardware storage disk, which will receive and process the virtual I/O block request 205b). 

Regarding claim 6, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 1. Collet further teaches wherein the transmitting the file I/O request to the file server comprises: transmitting, by a file-system stub of the Linux (Fig. 1, 103b/c; Paragraph 0049, host environment may also be provided with a kernel OS 103b, through which device drivers 103c may be instantiated.  For example, network device drivers may be instantiated for remote memory access), the file I/O request corresponding to a number of I/O vectors to the file server (Paragraph 0060, physical I/O block request 205c may be transmitted to the kernel 201a of the host environment 201, where it may be processed to transmit a request 205d to the storage server 204 through the hardware 203 of the host computer 200; i.e. the number could be one request). 

Regarding claim 7, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 1. Collet teaches further comprising: receiving, by the Linux, a result of processing the file I/O request from the file server (Paragraph 0056, I/O operation requests issued by a guest environment may be of at least two types.  For example, I/O operation requests may be of a storage disk access type for access to a storage disk, or may be of a network type for network communications… Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation)). 

Regarding claim 8, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 7. Collet teaches the method further comprising: transmitting, by the Linux, the result of processing the file I/O request to the unikernel when the result is success (Paragraph 0069, the userland and the kernel of the guest environment may be configured to reserve local memory buffers in which data to be written in disk storage are stored until completion of the disk storage writing operation is acknowledged).

Regarding claim 9, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 1. Collet teaches writing data in the file server to memory of the unikernel (Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation) to the kernel 202a of the guest environment 202). Collet does not explicitly teach further comprising: writing data in the file server to memory of the unikernel based on RDMA in response to the file I/O request.
Mohamed teaches further comprising: writing data in the file server to memory of the unikernel (Paragraph 0052, Using the client's DMA virtual address, the server NIC 55 then issues a RDMA Write command, step 506, which copies the requested information in the RDMA Page Pool 311 directly to the application buffers 307 on the client 20) based on RDMA in response to the file I/O request (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
One of ordinary skill in the art would be motivated to make the modifications because both Collet and Mohamed disclose a client device running a kernel that accesses a remote file server system for data transfer purposes (See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).

Regarding claim 10, Collet teaches an operating method of an apparatus for offloading file input/output (I/O) of a unikernel based on Remote Direct Memory Access (RDMA), the method comprising: receiving, by a file server, a file I/O request from a host kernel of a unikernel system (Fig. 2; Paragraph 0060, The physical I/O block request 205c may be transmitted to the kernel 201a of the host environment 201, where it may be processed to transmit a request 205d to the storage server 204 through the hardware 203 of the host computer 200) that includes the Linux (Fig. 2, 201a) and the unikernel (Fig. 2, 202a); extracting, by the file server, file information corresponding to the file I/O request from a file system (Paragraph 0057, emulator module may read a virtual storage disk / physical storage disk mapping, and identify the physical storage disk to which an access request should be sent.  It may be configured to then create an access request to the identified physical storage disk); inputting/outputting data in a nonvolatile memory using the file information (Paragraph 0113, information identifying a memory block in which the data are to be written in distant memory (in the example illustrated on FIG. 5b, Block_Id=1), and a size of the data to be written in distant memory (in the example illustrated on FIG. 5b, Data_Size=512)); wherein the file I/O information includes a file I/O command (Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation) to the kernel 202a of the guest environment 202), a file descriptor (Paragraph 0101, second descriptor 305b may be generated using information regarding the location in guest environment local memory of the data to be written in storage memory of the data storage network node retrieved from the virtual I/O block request received from the host environment), an I/O vector, wherein the I/O vector is a set of elements (Paragraph 0058, processing of this storage disk access request 205a in the kernel 202a involves creating a virtual I/O operation request of the storage disk access type 205b (hereinafter referred to as a "virtual I/O block request") to a virtual storage disk), each of which includes a start address and a size thereof (Paragraph 0064, FIG. 2, when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250, a memory write request may be generated to the kernel 202a of the guest environment; i.e. 42 elements of bytes) mapped to the I/O buffer (Paragraph 0065, processing of such request at the kernel 202b of the guest environment 202 may include a determination of the memory block corresponding to the Mom_Addr in which the N bytes of data are to be written, and a reading and copying of the content of the determined memory block in local memory (e.g. in RAM memory) of the guest environment 202).
Collet teaches a virtual machine kernel (i.e. unikernel) that creates an I/O request and sends it to a host kernel to be formatted and sent to a remote file server. Collet does not explicitly teach that the I/O request is sent to the remote file server using RDMA nor that the host kernel is a Linux kernel. 
Koller Jemio teaches an operating method of an apparatus for offloading file input/output (I/O) of a unikernel (Paragraph 0066, new bundle of micro-hypervisor and unikernel can therefore run on any Linux system with the KVM module); wherein the unikernel is an image occupying a single address space and implemented as a library operating system (OS) (Paragraph 0003, Unikernels are specialized, single address space machine images constructed by using library operating systems); the file I/O information to a Linux (Paragraph 0076, VM executable 515 with micro-hypervisor (type-2) 525 runs on a standard operating system (OS) 527 (e.g., Linux)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Koller Jemio and substitute the host kernel of Collet with a Linux kernel and use a unikernel via the virtual machine kernel of Collet with a single address space. 
One of ordinary skill in the art would be motivated to make the modifications in order to create a minimalist software operating system, thus creating a faster, more efficient software environment (See Koller Jemio: Paragraphs 0003 & 0012). 

Mohamed teaches offloading a file I/O based on RDMA (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55); an I/O vector is a set of elements (Fig. 5, 501/502; Paragraph 0052, the LWIO agent 37 first sends a control message to the server 49 comprising among other information: the identification of the file to be read, the length of the file, the client's memory handle and the client's DMA virtual address, step 502), each of which includes a start address of consecutive physical pages, from among physical pages mapped to virtual addresses of the I/O buffer (Paragraph 0052, Using the client's DMA virtual address, the server NIC 55 then issues a RDMA Write command, step 506, which copies the requested information in the RDMA Page Pool 311 directly to the application buffers 307 on the client 20; i.e. each set of which includes DMA virtual address), and wherein the vector count is a number of elements in the I/O vector (Paragraph 0052, identification of the file to be read, the length of the file… Having received the file identification and its offset, the server 49 uses native file system calls; i.e. length/offset are both numbers of the set of elements).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mohamed and include I/O 
One of ordinary skill in the art would be motivated to make the modifications because both Collet and Mohamed disclose a client device running a kernel that accesses a remote file server system for data transfer purposes (See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).

Regarding claim 11, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 10. Collet teaches further comprising: transmitting, by the file server, a result of file I/O performed in response to the file I/O request to the Linux of the unikernel system (Paragraph 0056, I/O operation requests issued by a guest environment may be of at least two types.  For example, I/O operation requests may be of a storage disk access type for access to a storage disk, or may be of a network type for network communications… Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation)).

Regarding claim 12, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 10. Collet further teaches wherein the extracting the file information from the file system comprises: executing file I/O command for a file identified by a file descriptor of the extracted file information included in the file I/O request (Paragraph 0087, a plurality of second packet descriptors may be generated, for instance in a case where the data to be written in distant memory is stored in a plurality of locations in local memory).

Regarding claim 13, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 10. Collet does not explicitly teach further comprising: dictating, by the file server, that the data input to or output from the nonvolatile memory be copied to an RDMA Network Interface Card (NIC).
Mohamed teaches further comprising: dictating, by the file server (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55), that the data input to or output from the nonvolatile memory be copied to an RDMA Network Interface Card (NIC) (Paragraph 0052, Using the client's DMA virtual address, the server NIC 55 then issues a RDMA Write command, step 506, which copies the requested information in the RDMA Page Pool 311 directly to the application buffers 307 on the client 20).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
One of ordinary skill in the art would be motivated to make the modifications because both Collet and Mohamed disclose a client device running a kernel that accesses a remote file server system for data transfer purposes (See Mohamed: Figure 3, 49, Server), thus they are See Mohamed: Paragraph 0004).

Regarding claim 15, Collet teaches an apparatus for offloading file input/output (I/O), the apparatus comprising: at least one processor (Fig. 1, 100, Host computer); and a memory configured to store a unikernel and a host kernel (Fig. 1, 101/102) run by the at least one processor (Fig. 1, 100, Host computer), wherein an application of the unikernel calls a file I/O kernel function that generates file I/O information (Paragraph 0058, The processing of this storage disk access request 205a in the kernel 202a involves creating a virtual I/O operation request of the storage disk access type 205b (hereinafter referred to as a "virtual I/O block request") to a virtual storage disk), and that is transmitted to the Linux (Fig. 1, 103 & Fig. 2, 201; Paragraph 0059, the userland 201b of the host environment 201 may implement a hardware emulator module, such as the QEMU emulator, for emulating a hardware storage disk, which will receive and process the virtual I/O block request 205b), and the host kernel configures and calls a file I/O function using the file I/O information and the file I/O function transmits a file I/O request corresponding to the file I/O information to a file server (Fig. 2; Paragraph 0060, The physical I/O block request 205c may be transmitted to the kernel 201a of the host environment 201, where it may be processed to transmit a request 205d to the storage server 204 through the hardware 203 of the host computer 200); wherein the file I/O information includes a file I/O command (Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation) to the kernel 202a of the guest environment 202), a file descriptor (Paragraph 0101, second descriptor 305b may be generated using information regarding the location in guest environment local memory of the data to be written in storage memory of the data storage network node retrieved from the virtual I/O block request received from the host environment), an I/O vector, wherein the I/O vector is a set of elements (Paragraph 0058, processing of this storage disk access request 205a in the kernel 202a involves creating a virtual I/O operation request of the storage disk access type 205b (hereinafter referred to as a "virtual I/O block request") to a virtual storage disk), each of which includes a start address and a size thereof (Paragraph 0064, FIG. 2, when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250, a memory write request may be generated to the kernel 202a of the guest environment; i.e. 42 elements of bytes) mapped to the I/O buffer (Paragraph 0065, processing of such request at the kernel 202b of the guest environment 202 may include a determination of the memory block corresponding to the Mom_Addr in which the N bytes of data are to be written, and a reading and copying of the content of the determined memory block in local memory (e.g. in RAM memory) of the guest environment 202).
Collet teaches a virtual machine kernel (i.e. unikernel) that creates an I/O request and sends it to a host kernel to be formatted and sent to a remote file server. Collet does not explicitly teach that the I/O request is sent to the remote file server using RDMA nor that the host kernel is a Linux kernel. 
Paragraph 0066, new bundle of micro-hypervisor and unikernel can therefore run on any Linux system with the KVM module); wherein the unikernel is an image occupying a single address space and implemented as a library operating system (OS) (Paragraph 0003, Unikernels are specialized, single address space machine images constructed by using library operating systems); the file I/O information to a Linux (Paragraph 0076, VM executable 515 with micro-hypervisor (type-2) 525 runs on a standard operating system (OS) 527 (e.g., Linux)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Koller Jemio and substitute the host kernel of Collet with a Linux kernel and use a unikernel via the virtual machine kernel of Collet with a single address space. 
One of ordinary skill in the art would be motivated to make the modifications in order to create a minimalist software operating system, thus creating a faster, more efficient software environment (See Koller Jemio: Paragraphs 0003 & 0012). 
Neither Collet nor Koller Jemio explicitly teach offloading a file I/O based on RDMA, nor that an I/O vector is a set of elements, each of which includes a start address of consecutive physical pages, from among physical pages mapped to virtual addresses of the I/O buffer, and wherein the vector count is a number of elements in the I/O vector.  
Mohamed teaches offloading a file I/O based on RDMA (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55); an I/O vector is a set of elements (Fig. 5, 501/502; Paragraph 0052, the LWIO agent 37 first sends a control message to the server 49 comprising among other information: the identification of the file to be read, the length of the file, the client's memory handle and the client's DMA virtual address, step 502), each of which includes a start address of consecutive physical pages, from among physical pages mapped to virtual addresses of the I/O buffer (Paragraph 0052, Using the client's DMA virtual address, the server NIC 55 then issues a RDMA Write command, step 506, which copies the requested information in the RDMA Page Pool 311 directly to the application buffers 307 on the client 20; i.e. each set of which includes DMA virtual address), and wherein the vector count is a number of elements in the I/O vector (Paragraph 0052, identification of the file to be read, the length of the file… Having received the file identification and its offset, the server 49 uses native file system calls; i.e. length/offset are both numbers of the set of elements).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
One of ordinary skill in the art would be motivated to make the modifications because both Collet and Mohamed disclose a client device running a kernel that accesses a remote file server system for data transfer purposes (See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).

Regarding claim 16, Collet in view of Koller Jemio in further view of Mohamed teaches the apparatus of claim 15. Collet further teaches wherein the Linux receives the file I/O information from the unikernel by running a file I/O proxy (Paragraph 0059, the userland 201b of the host environment 201 may implement a hardware emulator module, such as the QEMU emulator, for emulating a hardware storage disk, which will receive and process the virtual I/O block request 205b).

Regarding claim 17, Collet in view of Koller Jemio in further view of Mohamed teaches the apparatus of claim 15. Collet further teaches wherein the Linux transmits an I/O command to 26the file server in order to read data having a size corresponding to an I/O vector size from a file identified by a file descriptor (Paragraph 0064, FIG. 2, when an application running in the userland 202b of the guest environment 202 requests to write N=42 bytes of data at address Mom_Addr=200 in the memory space 250) and to write the data to a physical address specified in an I/O vector using the file I/O information (Paragraph 0065, kernel 202b of the guest environment 202 may include a determination of the memory block corresponding to the Mom_Addr in which the N bytes of data are to be written, and a reading and copying of the content of the determined memory block in local memory (e.g. in RAM memory) of the guest environment 202).

Regarding claim 18, Collet in view of Koller Jemio in further view of Mohamed teaches the apparatus of claim 17. Collet further teaches wherein the Linux receives a result of Paragraph 0056, I/O operation requests issued by a guest environment may be of at least two types.  For example, I/O operation requests may be of a storage disk access type for access to a storage disk, or may be of a network type for network communications… Paragraph 0058, userland 202b of the guest environment 202 may issue a storage disk access request 205a (read or write operation)).

Regarding claim 19, Collet in view of Koller Jemio in further view of Mohamed teaches the apparatus of claim 17. Collet further teaches further comprising: an Network Interface Card (NIC) configured to input or output data to or from the file server based on data transfer in response to the I/O command (Fig. 1, 100a, NIC; Paragraph 0049, a network device driver may be instantiated for remote memory access through a network interface 100a, provided on the host computer, in the form of a network interface card (NIC) 100a). Collet does not explicitly teach a RDMA network interface card. 
Mohamed teaches further comprising: an RDMA Network Interface Card (NIC) configured to input or output data to or from the file server based on RDMA in response to the I/O command (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collet (US 2018/0027074) in view of Koller Jemio (US 2017/0364377) in further view of Mohamed (US 2004/0093389) in further view of van Leeuwen (US 2019/0012193).

Regarding claim 14, Collet in view of Koller Jemio in further view of Mohamed teaches the method of claim 10. Collet does not explicitly teach the RDMA engine transmitting the data back to the unikernel.
Mohamed teaches wherein the RDMA engine transmits the data to the unikernel of the unikernel system through RDMA (Paragraph 0041, client computer 20 communicates over a system area network 51 with a server computer 49.  RDMA-compatible messages are exchanged across this network between the two RDMA-compatible NICs 53, 55). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mohamed and include I/O information such as address information for physical pages to transfer to a buffer and I/O vector count information via an RDMA network transfer. 
See Mohamed: Figure 3, 49, Server), thus they are both in the same field of endeavor, therefore one would make the combination in order to bypass processor cycles via the RDMA protocol and improve the speed of the data transfer to the remote storage system (See Mohamed: Paragraph 0004).
Neither Collet, Koller Jemio, nor Mohamed explicitly teach the RDMA engine transmitting data to a physical memory of the unikernel.
Van Leeuwen teaches wherein the RDMA engine transmits the data to a physical memory of a unikernel of the unikernel system through RDMA (Fig. 1, 46/47 & 49/50; Paragraph 0037, Heavy arrow 44 represents the relaying of these packets of the second flow by the VIRTIO Relay program 23 from memory buffers of the second user mode driver instance 30 and into memory space of VIRTIO device #2).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of van Leeuwen and include a physical buffer memory in each virtual machine kernel of Collet. 
One of ordinary skill in the art would be motivated to make the modifications in order to have separate memory resources for each virtual machine kernel (i.e. unikernel) thus ensuring resource conflicts do not occur (See van Leeuwen: Paragraph 0003, Based on this analysis and/or switching rules and/or flow tables, the processor of the host computer then writes the packet into memory space of the appropriate one of the virtual machines).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collet (US 2018/0027074) in view of Koller Jemio (US 2017/0364377) in further view of Mohamed (US 2004/0093389) in further view of Bshara (US 10162793).

Regarding claim 20, Collet in view of Koller Jemio in further view of Mohamed teaches the apparatus of claim 15. Collet further teaches wherein the Linux is used as a mapper for a storage device of the file server (Paragraph 0057, Upon receiving an I/O operation request of the storage disk access type, the emulator module may read a virtual storage disk / physical storage disk mapping, and identify the physical storage disk to which an access request should be sent.  It may be configured to then create an access request to the identified physical storage disk). Collet does not explicitly teach that the mapper is a device driver. 
Bshara teaches wherein the Linux is used as a device driver for a storage device of the file server (Fig. 3, 106; Col. 9, Lines 50-52, the host device 102 may be able to use standard, possibly off-the-shelf storage device drivers … Col. 9, Lines 58-60, the host device 102 may be able to communicate with the remote storage devices 208 as if it is communicating with local storage devices).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Bshara and include a  device driver in the host kernel/operating system of Collet that communicates with the remote file server of Collet. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of existing drivers for a host computer to communicate with a remote storage, See Bshara: Col. 6, Lines 60-63). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

USPGPUB US 2017/0366455 to Pongracz discloses that a unikernel can run on a virtual machine (See Pongracz: [0079], “As a unikernel can be implemented to run directly on hardware 440, directly on a hypervisor (in which case the unikernel is sometimes described as running within a LibOS virtual machine), or in a software container, embodiments can be implemented fully with unikernels running directly on a hypervisor represented by virtualization layer 454, unikernels running within software containers represented by instances 462A-R, or as a combination of unikernels and the above-described techniques (e.g., unikernels and virtual machines both run directly on a hypervisor, unikernels and sets of applications that are run in different software containers)”).

US PGPUB 2019/0020711 to Alfieri. 

US PGPUB 2006/0045108 to Blackmore discloses RDMA page transfers using virtual addresses (Fig. 3; Paragraph 0279, Buffer addressing for RDMA operations use the Protocol Virtual Offset (PVO) addressing format).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185